           Case 4:20-cv-04887-JSW Document 31-40 Filed 07/31/20 Page 1 of 10




 1
                               UNITED STATES DISTRICT COURT
 2                           NORTHERN DISTRICT OF CALIFORNIA

 3 NATIONAL ASSOCIATION OF                        )
   MANUFACTURERS, CHAMBER OF                      )
 4 COMMERCE       OF   THE  UNITED    STATES   OF )
   AMERICA, NATIONAL RETAIL                       )
 5 FEDERATION, TECHNET, and INTRAX, )
   INC.,                                          )     Case No.: 20-cv-4887
 6                                                )
                   Plaintiffs,                    )
 7                                                )
          v.                                      )     DECLARATION OF JACK CHEN IN
 8                                                )     SUPPORT OF PLAINTIFFS’ MOTION
   UNITED STATES DEPARTMENT OF                    )     FOR PRELIMINARY INJUNCTION
 9 HOMELAND SECURITY, UNITED                      )
   STATES    DEPARTMENT        OF  STATE,  CHAD   )
10 F. WOLF, in his official capacity as Acting    )
11 Secretary of Homeland    Security, MICHAEL     )
   R. POMPEO, in his official capacity as         )
12 Secretary of State,                            )
                                                  )
13                 Defendants.                    )
                                                  )
14
15          I, Jack Chen, declare as follows:
16          1.      I serve as Associate General Counsel, U.S. Immigration at Microsoft Corporation
17 (“Microsoft”).     Microsoft is a member of Plaintiff organizations National Association of
18 Manufacturers, Chamber of Commerce of the United States, and TechNet.
19          2.      Microsoft is a global technology leader that develops, licenses, and supports
20 software, services, devices, and technology solutions that deliver new value for customers and help
21 people and businesses realize their full potential. Microsoft is headquartered in Redmond,
22 Washington. It has offices and subsidiaries located around the world.
23          3.      In my role as Associate General Counsel, I lead the team responsible for
24 Microsoft’s U.S. immigration program, which provides strategic advice and operational
25 management of the various employment-based immigration programs and benefits related to work
26 authorization and sponsorship for permanent residence in the U.S.
27          4.      I have served in my current role since April 2019 and have been employed at
28 Microsoft since February 2007. During my tenure at the company, I have held various roles


                                                    1
     DECLARATION OF JACK CHEN IN SUPPORT OF PRELIMINARY INJUNCTION
           Case 4:20-cv-04887-JSW Document 31-40 Filed 07/31/20 Page 2 of 10




 1 providing legal advice and strategy on employment-based immigration programs, immigration
 2 policy and reform, and broader workforce public policy issues.
 3          5.     I am familiar with Presidential Proclamation 10052, issued on June 22, 2020. The

 4 Proclamation—which is scheduled to remain in effect until at least December 31, 2020, and may
 5 continue thereafter—has caused disruption to Microsoft’s business operations and will continue to
 6 hamper its productivity and business planning, particularly its operations in the United States.
 7       6.      In drawing on and developing a global talent pool while siting facilities in the

 8 United States, Microsoft has utilized key provisions of the Immigration and Nationality Act that
 9 permit companies to employ top global talent in the United States. In addition to its domestic
10 recruitment and professional development programs, Microsoft has made short- and long-term
11 business plans that depend upon the ability to transfer employees—including critical leadership
12 and those with highly specialized technological skills—from a location outside the United States
13 to Microsoft’s domestic operations, and to recruit highly qualified non-U.S. citizens to join
14 Microsoft’s U.S.-based operations.
15          7.     The Proclamation has already caused a loss of productivity.      It has affected

16 Microsoft employees, including those in H-1B and L-1 status who have been living in the United
17 States and working for the company in U.S.-based roles for years, who happened to be overseas
18 when the Proclamation came down.
19          8.     It has also affected Microsoft’s ability to leverage its talent located overseas,

20 inhibiting the company’s ability to build and broaden U.S.-based teams on which non-U.S. citizens
21 play critical roles. Critical Microsoft teams include key contributors located around the world,
22 whom Microsoft had planned to relocate to the United States. Those teams are experiencing daily
23 challenges maintaining productivity and efficiency.
24          9.     Moreover, because the expiration date of the Proclamation remains unclear,

25 Microsoft faces significant uncertainties in longer-term planning for its U.S.-based teams.
26 Already, Microsoft has been forced to take steps to build temporary teams overseas that the
27 company originally had planned to base in the United States. Temporary teams, however, often
28


                                                   2
     DECLARATION OF JACK CHEN IN SUPPORT OF PRELIMINARY INJUNCTION
            Case 4:20-cv-04887-JSW Document 31-40 Filed 07/31/20 Page 3 of 10




 1 become permanent teams, and it may be impracticable to relocate entire teams to the United States
 2 at a later date, meaning that these jobs will remain overseas.
 3          I.      The Proclamation Has Impaired Business Planning for Microsoft’s U.S.-Based

 4 Workforce by Suspending U.S. Immigration Programs With an Uncertain End-Date.
 5      10.    Most relevant to Microsoft’s business planning are two categories of nonimmigrant

 6 visas affected by the Proclamation critical to Microsoft’s global workforce management.
 7         11.     First, Microsoft generally includes in its business and workforce planning the

 8 availability of H-1B visas. These visas are issued to highly skilled workers with particular
 9 expertise in a specialty field—most often, for Microsoft, in a highly technical subspecialty of
10 computing, software engineering, or a related field. Microsoft typically uses these visas where it
11 cannot fill its open positions exclusively with U.S. workers.
12          12.     Second, Microsoft utilizes L visas for key intracompany transfers.         This is

13 particularly important to Microsoft, which has global offices and subsidiaries but maintains a U.S.-
14 based headquarters. L-1 visas facilitate the transfer to the United States of certain essential
15 personnel who have worked at the company for more than a year, either to serve in a “managerial”
16 or “executive” function (L-1A visas), or due to “specialized knowledge” (L-1B visas).
17          13.     Microsoft, like other multinational corporations, is constantly engaged in forward-

18 looking global workforce planning.         That planning includes strategically matching skill

19 development with forecasted business needs. Thus, the experience and technical depth Microsoft
20 employees gain while working on teams in one region of the world, by design, become essential
21 in advancing work on different teams and for different products in the United States.
22          14.     As a complement to Microsoft’s extensive domestic recruiting and hiring efforts in

23 the U.S., the company’s particular talent pool of international transferees brings skill sets that
24 cannot easily be replicated by other hiring measures. Specifically, Microsoft builds business plans
25 around anticipated transfers of its employees from subsidiaries outside of the U.S. into essential
26 U.S.-based roles. These are roles that Microsoft has designed and planned for certain personnel,
27 based on their managerial experience, specialized knowledge, or both. To that end, these are not
28 jobs that would or will be available to or suitable for other individuals; these personnel will


                                                     3
     DECLARATION OF JACK CHEN IN SUPPORT OF PRELIMINARY INJUNCTION
            Case 4:20-cv-04887-JSW Document 31-40 Filed 07/31/20 Page 4 of 10




 1 necessarily leverage their experience gained from their time at Microsoft’s subsidiaries in order to
 2 serve effectively in these U.S.-based roles. Microsoft depends upon these individuals’ unique
 3 skills and experiences to carry out these essential job functions.
 4          15.     Suspending the issuance of H-1B and L-1 visas does not result in more U.S.-based

 5 job openings. Rather, the intended recipients of these visas will remain in their jobs at Microsoft—
 6 but they will have to do their jobs from a distance, causing workflow and business disruptions, as
 7 well as diminished productivity, opportunity, and competitiveness for Microsoft. In some cases,
 8 teams will be built around these key people overseas—so jobs that would have been created in the
 9 United States instead will end up being based overseas.
10          16.     For example, a French national, currently employed as a Software Engineering

11 Manager with Microsoft in France, was scheduled to the be transferred to the U.S. on an L-1A visa
12 in spring 2020. He has worked for Microsoft since 2011. Due to interruptions caused by COVID-
13 19, he was initially unable to get a visa appointment at the U.S. Consulate before it closed as a
14 response to the pandemic. Now, however, the Proclamation prevents him from obtaining an L-1A
15 visa needed to come to the U.S. in accordance with Microsoft’s original business plan.
16          17.     Microsoft chose this individual to lead a new team that would be based in the United

17 States. The team is tasked with building a new service around Microsoft’s business analytics, as
18 part of the company’s “Power Platform” division, which accelerates process efficiencies for
19 customers. This sector, in particular, is a major focus for the company. Microsoft has planned for
20 this team to be a billion-dollar U.S.-based initiative over the course of the next three to four years.
21 In spearheading the team, the French transferee was supposed to hire 25 new software engineers
22 in the U.S. in 2020, with a goal to grow the domestic team to 50 by early 2021.
23          18.     But this individual is unable to come to the United States under the Proclamation,
24 and it is unclear when that will change. He thus cannot practically or successfully start and lead a
25 major new U.S.-based team as planned. As a result, Microsoft has determined that the only
26 reasonable course is to start building the team in France. Microsoft has hired a team of 10 software
27 engineers based in France to get the project underway. There is a skeleton team in the U.S.
28


                                                      4
     DECLARATION OF JACK CHEN IN SUPPORT OF PRELIMINARY INJUNCTION
            Case 4:20-cv-04887-JSW Document 31-40 Filed 07/31/20 Page 5 of 10




 1 contributing to this effort, but Microsoft has not been able to hire domestically for these roles
 2 anywhere close to the originally planned numbers.
 3          19.     This disruption to Microsoft’s business planning will have lasting effects. Once a

 4 team is established overseas, it will be difficult and unduly disruptive to relocate the team’s key
 5 personnel to the U.S., as Microsoft had hoped and planned.
 6          20.     The Proclamation’s effects are particularly counterproductive because, even amid

 7 the broader economic downturn, the Power Platform division is an area of growth for Microsoft
 8 and reflects the company’s focus on empowering customers in digital transformation—an
 9 especially important priority amid increased reliance on technology due to COVID-19. In fact, a
10 version of the platform the team in question is developing has been used by hospitals to manage
11 real-time inventory as part of critical COVID-19 response. Thus, the Proclamation has not only
12 interrupted domestic job and economic growth in a time of turmoil, but also interfered with
13 Microsoft’s efforts to build new technologies that will help address the pandemic.
14          II.     The Proclamation Hampers Microsoft’s Operations By Interrupting Key

15   Personnel Relocations.

16          21.     The Proclamation’s suspension of L-1 and H-1B visas has prevented other key

17 personnel from transferring to or commencing work in the United States to perform essential
18 leadership roles and technical jobs. This disruption impacts the speed, agility, and efficiency of
19 Microsoft’s work across all sectors: Microsoft’s core engineering, research, design, and
20 innovation; the stability and reliability of critical technological infrastructure for customers; and
21 the development of essential business strategies.
22          22.     These efficiency and productivity disruptions are significant and irreparable.

23 Products will be delayed and technological advancement will be impeded. The inefficiencies are
24 plain from the experience of several key Microsoft teams.
25          23.     For example, an Indian national currently employed as a Cloud Networking

26 Engineering Manager with Microsoft in India was slated to be transferred to the U.S. on an L-1A
27 visa in spring 2020. He was unable to get a visa before the closure of the U.S. Consulate due to
28 COVID-19. Now he is blocked until 2021 or longer due to the Proclamation.


                                                     5
     DECLARATION OF JACK CHEN IN SUPPORT OF PRELIMINARY INJUNCTION
            Case 4:20-cv-04887-JSW Document 31-40 Filed 07/31/20 Page 6 of 10




 1          24.     Microsoft had planned to relocate this individual to the United States to lead a team

 2 of 12 fulltime staff based out of the company’s Redmond headquarters. The team is charged with
 3 managing key portions of cloud-based engineering on Microsoft’s Azure platform. This team’s
 4 work supports internal platforms (such as SharePoint, Skype, and Xbox), as well as external clients
 5 (including Fortune 500 companies, governments, and healthcare entities that depend on the
 6 technology for COVID response). These functions are more important now than ever: COVID-
 7 19 has caused an increase in users for applications like Skype and SharePoint—which, in turn,
 8 depend on Azure infrastructure—as people increasingly depend on these programs for remote
 9 work.
10          25.     Due to the Proclamation, however, the team lead will be unable to transfer to the

11 United States until at least the end of this year, perhaps longer. As a result, this individual must
12 work at a 13-hour time difference from his direct reports, which strains the team and reduces its
13 productivity and effectiveness. That could harm Microsoft’s ability to serve its clients in this
14 critical time.
15          26.     Another individual, also an Indian national employed as a Software Engineering

16 Manager, has worked for Microsoft in India since 2004. He was also scheduled to transfer to the
17 U.S. on an L-1A visa in spring 2020. He is now unable to obtain a visa under the Proclamation.
18 Microsoft had planned for this manager to lead a team at its U.S. headquarters of 7 fulltime
19 employees, also involved in Azure cloud management. This group manages the underlying
20 infrastructure to ensure functionality of real-time message-routing on Microsoft platforms,
21 including Teams, Microsoft’s unified communications and collaboration platform. The service is
22 critical to enable efficient and reliable remote collaboration—which is particularly important to
23 accommodate during COVID-19—for internal Microsoft clients and users, as well as the
24 company’s customers (primarily other businesses).
25          27.     Due to the Proclamation, this team lead is indefinitely unable to join his direct
26 reports in the U.S., as Microsoft had planned. The 13-hour time difference that separates the team
27 means that interaction is limited to only a few hours per day. In turn, this causes projects to be
28 delayed; the team lead cannot review work immediately or communicate easily with his reports.


                                                      6
     DECLARATION OF JACK CHEN IN SUPPORT OF PRELIMINARY INJUNCTION
            Case 4:20-cv-04887-JSW Document 31-40 Filed 07/31/20 Page 7 of 10




 1 This team lead also has a customer-facing role, so he must stay awake overnight (Indian Standard
 2 Time) in order to contact U.S.-based customers. He is exhausted and concerned that the
 3 arrangement is not sustainable for him or those he manages. If this situation persists, productivity
 4 and service levels will suffer, affecting the company’s competitiveness.
 5          28.    To offer another example, a Business Program Manager currently in India, also an

 6 Indian national who has been employed by the company since 2006, manages 18 global business
 7 programs in the Indian market. He was supposed to transfer to the U.S. on an L-1 visa in spring
 8 2020 to manage a $1.2 billion business portfolio that works with more than 4,000 businesses across
 9 the United States. Due to COVID-19, he was unable to get a visa appointment at the U.S.
10 Consulate before the consular post closed. Now, he is subject to the Proclamation and thus unable
11 to enter the United States indefinitely. The time difference between India and Microsoft’s
12 Washington headquarters has made it difficult for him to lead his new team’s efforts, adversely
13 affecting its productivity. Microsoft remains concerned about this individual’s ability to fully
14 transition to the U.S.-based role for which he is uniquely suited.
15          29.    The Proclamation’s ban on H-1B visas has led to similar disruptions to Microsoft’s

16 operations. For example, on June 10, 2020, Microsoft hired an exceptionally skilled Indian
17 national who was supposed to move to the U.S. to become a Senior Program Manager, focused on
18 research and development related to Azure hardware. Because of this individual’s specialized
19 expertise, he holds an already-approved Microsoft H-1B petition. But the Proclamation now bars
20 his planned relocation.
21          30.    This individual focuses on new technologies that will accelerate data analytics for
22 hyper-scale mission-critical workloads.      Given the sensitivity of the technology on which
23 Microsoft hired him to work, the entire team—with the exception of this one talented new recruit—
24 is located in the United States.
25          31.    Now stuck abroad indefinitely, the employee coordinates the work of 15 U.S.-based
26 engineers. With the time difference, he is only able to connect and collaborate with his team—
27 and perform key customer-facing work—about half the day. And that arrangement is only feasible
28 because he currently works until 3 A.M. (Indian Standard Time) to try to mitigate the time-zone


                                                     7
     DECLARATION OF JACK CHEN IN SUPPORT OF PRELIMINARY INJUNCTION
            Case 4:20-cv-04887-JSW Document 31-40 Filed 07/31/20 Page 8 of 10




 1 difference. The Proclamation has delayed—and continues to delay—scheduling for the
 2 groundbreaking new product. One of the planned product launches has already been pushed back
 3 because of these disruptions.
 4          III.    The Proclamation Has Stranded Abroad Microsoft’s Existing U.S.-Based

 5 Employees, Causing Hardship and Frustrating Productivity.
 6          32.     The Proclamation’s ban on H-1B visas has also impacted U.S.-based Microsoft

 7 employees who happened to be abroad when the Proclamation was announced.
 8          33.     For example, an Indian national employed via an H-1B visa as a Principal Architect

 9 (a high-level software engineer) works on critical infrastructure projects, integrating external
10 customer data to the internal Microsoft system to facilitate access to up-to-date data. This
11 employee has lived in the United States since 2009, and his technical expertise prompted Microsoft
12 to hire him in 2015 to join a team at the company’s Redmond headquarters.
13          34.     This employee and his wife have two children, a three-year-old and a six-month-

14 old, both of whom are U.S. citizens. The family traveled to India on March 1, 2020, to visit
15 relatives and hold cultural and religious ceremonies for their newborn child. They planned to get
16 their visas stamped while in India. Then COVID-19 hit; consulates closed, and their appointments
17 were cancelled. Now, the Proclamation indefinitely bars the family’s return to their home in the
18 United States.
19          35.     Due to the Proclamation, this employee is currently working all night and sleeping
20 during the day so that he can be on Redmond time, like his team, and complete his work. He is
21 exhausted and wonders how long he can continue at this pace.
22          36.     His family faces additional challenges: The older child has epilepsy, and the child’s
23 health has declined because the family cannot find a neurologist to treat him in India. Under the
24 Proclamation’s indefinite ban, the family worries about the child’s condition worsening without
25 follow-up care in Washington. This stress, as well as the broader uncertainty about whether and
26 when his family will be able to go home, understandably affects the employee’s ability to focus
27 on and complete his work. Under the Proclamation, the situation will continue without an end in
28 sight.


                                                      8
     DECLARATION OF JACK CHEN IN SUPPORT OF PRELIMINARY INJUNCTION
            Case 4:20-cv-04887-JSW Document 31-40 Filed 07/31/20 Page 9 of 10




 1          IV.     The Proclamation Continues to Frustrate Microsoft’s Business Planning.

 2          37.     As just described, the Proclamation’s disruptions to the work and lives of Microsoft

 3 employees is significant and ongoing.
 4          38.     Microsoft, like other corporations, has been able to shift successfully to a work-

 5 from-home model during COVID-19. But remote work has not obviated the need for personnel
 6 transfers under L-1 visas or the issuance of H-1B visas. Time-zone differences and personal strain
 7 on employees cause substantial stress and uncertainty and pose significant, ongoing barriers to
 8 effective and efficient work.       This, in turn, compromises Microsoft’s service levels and

 9 productivity, as discussed above.
10          39.     What is more, there is no guarantee that the Proclamation will terminate at the end

11 of 2020. As a result, Microsoft’s development and planning for projects in key sectors are
12 impaired.
13          40.     The Proclamation expresses the possibility of a “national interest” exception to the

14 suspension of L-1 and H-1B visa issuances. But that discretionary exemption does not resolve the
15 business disruption caused by the Proclamation.
16          41.     It is unclear whether any visas have been issued under this “national interest”

17 exception, what the criteria may be to satisfy it, what materials must be submitted to apply for it,
18 how long a decision might take, and how to appeal any adverse determination. The possibility of
19 applying for a case-by-case exception based on unknown criteria is not sufficient for Microsoft to
20 plan for its business cycles and needs at a time when the economy is already unstable.
21          42.     The Proclamation has frustrated and continues to frustrate Microsoft’s ability to
22 make and execute business plans necessary to weather the current economic uncertainty, causing
23 concrete harm to Microsoft’s business. This will not only harm Microsoft’s competitiveness, but
24 also perversely deter the company from planning U.S.-based growth.
25
26
27
28


                                                     9
     DECLARATION OF JACK CHEN IN SUPPORT OF PRELIMINARY INJUNCTION
Case 4:20-cv-04887-JSW Document 31-40 Filed 07/31/20 Page 10 of 10
